      Case 3:19-cv-00335-PRM-MAT Document 56 Filed 02/11/21 Page 1 of 23




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

DANIEL ANDRES DURAN,                                 §
                                                     §
        Plaintiff,                                   §
v.                                                   §                NO. EP-19-CV-00335-PRM-MAT
                                                     §
EL PASO POLICE DEPARTMENT,                           §
OFFICER VIRGIL MENA,                                 §
OFFICER VICTOR ALMAZA,                               §
                                                     §
        Defendants.                                  §

              REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE

        Before the Court is “Defendant Officer Mena’s Amended Motion to Dismiss Plaintiff’s

Complaint and Brief in Support Thereof” (“Amended Motion”), filed by Defendant Officer Virgil

Mena (“Mena”) on June 18, 2020. (ECF No. 45). The matter was referred to this Court pursuant

to 28 U.S.C. § 636(b) and Rule 1(d) of Appendix C of the Local Rules of the United States District

Court for the Western District of Texas for a Report and Recommendation (“R&R”) on November

21, 2019, by United States District Judge Philip R. Martinez. (ECF No. 1).

        For the reasons set forth below, the Court RECOMMENDS that Defendant Virgil Mena’s

Amended Motion to Dismiss be GRANTED IN PART and DENIED IN PART.


                                          I.       BACKGROUND
A.      FACTUAL BACKGROUND1

        In considering the motion, “the plaintiff’s complaint is to be construed in a light most

favorable to the plaintiff, and the allegations contained therein are to be taken as true.”




1
 While recounting the factual background, the Court addresses only the facts relevant to the immediate Report and
Recommendation.

                                                         1
       Case 3:19-cv-00335-PRM-MAT Document 56 Filed 02/11/21 Page 2 of 23




Oppenheimer v. Prudential Secs. Inc., 94 F.3d 189, 194 (5th Cir. 1996).2 On May 26, 2019,

Plaintiff Daniel Andres Duran (“Duran”) was leaving a location off Tierra Este Road and Zaragosa

Road, at the shopping center next to Valero. (ECF No. 10, at 4; ECF No. 22, at 2). Plaintiff

contends he was walking towards his motor vehicle with his business associates when he realized

that he forgot his helmet. (ECF No. 10, at 4; ECF No. 22, at 2). He went back for his helmet, and

after retrieving it, sprinted back towards his business associates in order to catch up to them. Id.

Plaintiff states he noticed he was being “approached aggressively from a distance by two

individuals that didn’t announce themselves at any moment.” (ECF No. 10, at 4; ECF No. 22, at

2). The two individuals caught Plaintiff’s attention by running towards him and yelling, “hey you

[,] stop.” (ECF No. 10, at 4; ECF No. 22, at 2). Plaintiff contends he “was unable to make out who

[the two individuals] were because there were cars in the way.” (ECF No. 10, at 4; ECF No. 22, at

2). Plaintiff claims that in “that moment [he] reacted from fear instinct at a fight or flight moment.”

(ECF No. 10, at 4; ECF No. 22, at 2). The two individuals were Officer Virgil Mena and Officer

Victor Almaza3 (“Almaza”). (ECF No. 10, at 4; ECF No. 22, at 2).

         Plaintiff asserts that the two officers “both started chasing [him] down for no reason.” (ECF

No. 10, at 4; ECF No. 22, at 2). Plaintiff states that “[he] was tackled to the ground [by Officer

Virgil Mena and Officer Almaza,] which ended in a painful breakage of a bone.” (ECF No. 8, at

4). Specifically, Plaintiff claims that Defendant Mena “had [him] pinned down in a bear hug off

the wall.” (ECF No. 10, at 4; ECF No. 22, at 2). Next, Plaintiff states that Defendant Mena

“squeezed harder into [Plaintiff’s] ribs taking [his] breath away. (ECF No. 10, at 4; ECF No. 22,



2
  A pro se plaintiff’s complaint shall be construed liberally and held to a less stringent standard than those drafted by
attorneys. See Windland v. Quarterman, 578 F.3d 314, 316 (5th Cir. 2009); Haines v. Kerner, 404 U.S. 519, 520
(1972).
3
  Parties at times have incorrectly named Defendant Almaza as “Almanza.” This appears in “Defendant Officer Mena’s
Amended Motion to Dismiss Plaintiff’s Complaint and Brief in Support Thereof” (ECF No. 45) and also in “Defendant
Officer Victor Almanza’s [sic] Original Answer in Response to Plaintiff’s ‘Original Complaint’” (ECF No. 31).

                                                           2
      Case 3:19-cv-00335-PRM-MAT Document 56 Filed 02/11/21 Page 3 of 23




at 2). Plaintiff states that Defendant Mena “then dropped [him to the ground] with a [sic] overhead

take down manouver [sic].” (ECF No. 22, at 1-2). Plaintiff claims he “was close to blacking out

from loss of breath when [Defendant Mena] then kneed [Plaintiff] in the face[,] dropping all his

weight [onto Plaintiff] with excessive force.” Id. at 2. Plaintiff says that “Almaza had already seen

[him] taken down by Officer Mena . . . but still felt the need to stomp on [Plaintiff’s] right ‘fibula’

first causing instant breakage . . . .” Id. a 1. Plaintiff continues to say that Almaza “still stomp[ed]

on [Plaintiff’s] other foot on [his] left ankle heavily causing refracture.” Id. at 2.

        While in custody, Plaintiff contends that [he] asked continously [sic] for help on [his] injury

for hours.” Id at 3. In response to his repeated requests, Plaintiff claims that Mena and Almaza

“replied they didn’t care about [Plaintiff’s injury] and where [sic] not worried about [Plaintiff’s]

health.” (ECF No. 10, at 5; ECF No. 22, at 3). Plaintiff claims that “he was not read [his] Miranda

rights . . . and [Mena and Almaza] did not once identify themselves as police officers at any time

while [Plaintiff] was being approached.” (ECF No. 10, at 5; ECF No. 22, at 3).

B.      PROCEDURAL BACKGROUND

        On November 21, 2019, Plaintiff filed an initial motion to proceed with this case in forma

pauperis. (ECF No. 1). After complying with an order requesting filing of a new affidavit and

financial statement, Plaintiff filed a subsequent motion to proceed in forma pauperis on December

13, 2019. (ECF No. 5). Plaintiff’s motion was granted on December 19, 2019 (ECF No. 7), and

Plaintiff’s Complaint was filed into the record. (ECF No. 8). In his Complaint, Plaintiff brings

claims against both Mena and Almaza for “excessive use of force,” that “they didn’t read [Plaintiff

his] Miranda rights,” and that they did not identify themselves as police officers. (ECF No. 8).

Plaintiff seeks compensation for “life long injury and motor vehicle loss asking the court for




                                                   3
     Case 3:19-cv-00335-PRM-MAT Document 56 Filed 02/11/21 Page 4 of 23




2,000,000.00.” (ECF No. 1, at 3; ECF No. 5-1, at 4). During a screening of Plaintiff’s Complaint,

the Court issued a questionnaire to further clarify Plaintiff’s claims and allegations. (ECF No. 10).

       After supplementing his application and updating his address, Plaintiff filed his answers to

the questionnaire. (ECF No. 22). Defendants, Officer Virgil Mena and Officer Victor Almaza,

were then served. (ECF Nos. 25 & 28). Defendant Mena filed a Motion to Dismiss on May 21,

2020. (ECF No. 40). On May 29, 2020, the Court ordered Defendant Mena to file a supplemental

briefing addressing certain factual allegations and extended Plaintiff’s deadline to respond to the

Motion to Dismiss until fourteen days after Defendant Mena filed the supplemental briefing. (ECF

No. 41). However, on June 18, 2020, Defendant Mena instead filed “Defendant Officer Mena’s

Amended Motion to Dismiss Plaintiff’s Complaint and Brief in Support Thereof” (“Amended

Motion”). (ECF No. 45). Although the Amended Motion to Dismiss was filed without leave of

Court, because it contained all of Defendant Mena’s arguments in support of dismissal which were

raised in the Original Motion to Dismiss, the Court found it proper to allow the filing of the

Amended Motion. (ECF No. 48).

       On July 29, 2020, the Court issued an order requiring Plaintiff to only respond to the

Amended Motion (ECF No. 45), while simultaneously stating for the record that no response was

required for the Original Motion to Dismiss (ECF No. 40). (ECF No. 48). On August 26, 2020,

Plaintiff filed “Plaintiff’s Memorandum in Opposition to Defendant’s Motion to Dismiss.” (ECF

No. 53). On September 2, 2020, Defendant Mena filed a “Reply to Response to Motion.” (ECF

No. 55). On February 1, 2021, this Court entered a text order mooting Defendant Mena’s Original

Motion to Dismiss. (ECF No. 40). Accordingly, this matter is now ripe for disposition.




                                                 4
       Case 3:19-cv-00335-PRM-MAT Document 56 Filed 02/11/21 Page 5 of 23




                                         II.       LEGAL STANDARD

         A motion to dismiss under Federal Rules of Civil Procedure 12(b)(6) challenges the

sufficiency of a pleading to state a claim upon which relief can be granted. To survive a Rule

12(b)(6) motion to dismiss, “a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In considering the motion, “the

plaintiff’s complaint is to be construed in a light most favorable to the plaintiff, and the allegations

contained therein are to be taken as true.” Oppenheimer v. Prudential Secs. Inc., 94 F.3d 189, 194

(5th Cir. 1996). Moreover, a pro se plaintiff’s complaint shall be construed liberally and held to a

less stringent standard than those drafted by attorneys. See Windland v. Quarterman, 578 F.3d 314,

316 (5th Cir. 2009); Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the court may not look

beyond the complaint to determine whether the plaintiff has stated a legally cognizable claim.

Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999).

                                                III.     ANALYSIS

A.       QUALIFIED IMMUNITY4

         Defendant Mena argues that he “is protected from suit under the doctrine of qualified

immunity [for] all actions plead by the Plaintiff . . . .” (ECF No. 45, at 6). Qualified immunity

protects “state officials from money damages unless a plaintiff pleads facts showing (1) that the

official violated a statutory or constitutional right, and (2) that the right was clearly established at



4
  Plaintiff has not specified whether he is suing Defendant Mena in his individual or official capacity. "A claim against
an officer in his official capacity is treated as a claim against the municipality." Jordan v. Brumfield, 67 F. App'x 408,
415 (5th Cir. 2017). Since Duran does not allege a claim against El Paso County to satisfy municipality liability under
Monell v. Dep't of Soc. Servs., 436 U.S. 658 (1978), the Court construes Duran's complaint as a claim against Mena
in his individual capacity. The forthcoming analysis, therefore, will be limited to a consideration of qualified immunity
in Mena's individual capacity.


                                                            5
      Case 3:19-cv-00335-PRM-MAT Document 56 Filed 02/11/21 Page 6 of 23




the time of the challenged conduct.” Jackson v. City of Hearne, Texas, 959 F.3d 194, 200 (5th Cir.

2020) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)). “[L]ower courts have discretion to

decide which of the two prongs of [the qualified immunity] analysis to tackle first.” Jackson, 959

F.3d at 200 (quoting Ashcroft, 563 U.S. at 735). Further, “[t]he plaintiff has the burden of

establishing a constitutional violation and overcoming a [qualified immunity] defense.” Jackson,

959 F.3d at 201 (citing McClendon v. City of Columbia, 305 F.3d 314, 323 (5th Cir. 2002) (en

banc) (per curiam)). To meet this burden, “the plaintiff ‘must plead specific facts that both allow

the court to draw the reasonable inference that the defendant is liable for the harm he has alleged

and that defeat a [qualified immunity] defense with equal specificity.’” Jackson, 959 F.3d at 201

(quoting Backe v. LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012)). “To be clearly established, a right

must be sufficiently clear that every reasonable official would have understood that what he is

doing violates that right. In other words, existing precedent must have placed the statutory or

constitutional question beyond debate.” Jackson, 959 F.3d at 200-01 (internal citation omitted)

(quoting Reichle v. Howards, 566 U.S. 658, 664 (2012)).

         Plaintiff alleges that Defendant Mena “used excessive use of force in a malicious way that

caused a serious physical injury.”5 (ECF 8, at 4). Defendant Mena asserts that Plaintiff’s claim for

excessive force is insufficient to overcome a defense of qualified immunity. (ECF 45, at 6). Duran

also alleges that “while in custody he asked continously [sic] for help on [his] injury, and then

[Mena and Almaza] replied they didn’t care about [Plaintiff’s injury], and where [sic] not worried

about [Plaintiff’s] health.” (ECF No. 10, at 5). Furthermore, Duran claims that he was “in




5
 Plaintiff Duran raises a claim of “excessive use of force” against each police officer on the scene: Defendant Virgil
Mena and Defendant Victor Almaza. (ECF No. 8, p. 3). We move forward with the analysis considering all the facts,
as they may relate to both Defendants. However, this Court only responds to “Defendant Officer Virgil Mena’s
Amended Motion to Dismiss Plaintiff’s Complaint and Brief in Support Thereof,” which is ripe for disposition. (ECF
No. 45).

                                                          6
      Case 3:19-cv-00335-PRM-MAT Document 56 Filed 02/11/21 Page 7 of 23




excruciating pain immediately where [he] then asked for medical attention which [Officers Mena

and Almaza] denied to [him].” (ECF No. 1-2, p. 8). In his Amended Motion, Defendant Mena

argues this claim for denial of adequate medical treatment is insufficient to overcome his qualified

immunity. (ECF No. 45, at 10). Finally, Plaintiff claims violation of constitutional rights by

alleging Defendant Mena (1) did not read Plaintiff his Miranda Rights, and (2) did not identify

himself as a police officer. (ECF No. 45, at 12-13). Defendant maintains that he did not violate the

Plaintiff’s constitutional rights on either of these counts.

    1. Whether Plaintiff has stated a claim for excessive force against Defendant Officer Virgil
       Mena sufficient to overcome a defense of qualified immunity.

        Defendant Mena asserts that Plaintiff’s “allegations of excessive force are insufficient to

overcome Officer Mena’s invocation of the doctrine of qualified immunity” in his individual

capacity. (ECF No. 45, at 6). Excessive force claims are analyzed under the reasonableness

standard of the Fourth Amendment. Elizondo v. Green, 671 F.3d 506, 510 (5th Cir. 2012)

(citing Graham v. Connor, 490 U.S. 386, 395 (1989)). In the Fifth Circuit, a Plaintiff asserting

an excessive force claim must show: (1) an injury; (2) which resulted directly and only from the

use of force that was clearly excessive to the need; and (3) the excessiveness of which was

objectively unreasonable. Collier v. Montgomery, 569 F.3d 214, 218 (5th Cir. 2009).

            a. Physical Injury

        For the first element, the Plaintiff is not required to show a significant injury

for Fourth Amendment excessive force analysis, but it is necessary that the Plaintiff suffered some

injury that is more than de minimis. Williams v. Bramer, 180 F.3d 699, 703 (5th Cir.1999). The

amount of injury needed to satisfy the requirement of “some injury” and establish a constitutional

violation is related directly to the “amount of force that is constitutionally permissible under the

circumstances.” Id. at 704. “What constitutes an injury in an excessive force claim is therefore

                                                   7
         Case 3:19-cv-00335-PRM-MAT Document 56 Filed 02/11/21 Page 8 of 23




subjective—it is defined entirely by the context in which the injury arises.” Id. Here, the injury

sustained is the injury to his legs: the broken right fibula and refractured left ankle. (ECF No. 22,

at 2).

             b. Physical Injury Which Resulted Directly and Only from the Use of Force that was
                Clearly Excessive to the Need

          For the second element, Plaintiff must establish that his injury “resulted directly and only

from the use of force that was clearly excessive to the need an excessive force claim.” Darden v.

City of Fort Worth, Texas, F.3d 722, 728 (5th Cir. 2018).

          Plaintiff contends that he was “tackled to the ground[,] which ended up in a painful

breakage of a bone.” (ECF No. 1, at 3; ECF No. 5-1, at 4). He clarifies that “[when] [Mena and

Almaza] tackled [him] to the ground [he felt his] right fibula snap from the bone closer to the

ankle.” (ECF No. 1-2, at 8). Plaintiff alleges that Defendant Mena “had [Duran] pinned down in a

bear hug off the wall. Officer Mena . . . then squeezed harder into [Plaintiff’s] ribs taking [his]

breath away and throwing [Plaintiff] over head to the ground. [Plaintiff] was practically close too

[sic] blacking out from loss of breath when [Mena] then kneed [Plaintiff] in the face dropping all

his weight with excessive force.” (ECF No. 22, at 2). Plaintiff asserts that Almaza, having already

seen Plaintiff taken down by Defendant Mena, still “felt the need to stomp on [his] right ‘fibula’

first causing instant breakage . . . and still stomp on the other foot on [Plaintiff’s] left ankle heavily

causing refracture.” Id. Plaintiff states that “the officers that night . . . used excessive use of force

in [a] malicious way that caused a serious physical injury.” (ECF No. 1, at 3; ECF No. 5-1, at 4).

However, in his Amended Motion, Defendant Mena argues that “at no point in [Plaintiff’s]

Complaint or in answering the Questionnaire does the Plaintiff allege that Officer Mena had

anything to do with the injuries to either of his legs.” (ECF No. 45, at 9).

          The Court finds that it is unclear based on Plaintiff’s allegations over the course of the

                                                    8
     Case 3:19-cv-00335-PRM-MAT Document 56 Filed 02/11/21 Page 9 of 23




pleadings whether the injury to his legs, the broken right fibula and refractured left ankle, were

sustained when (1) Plaintiff was thrown overhead and tackled to the ground by Defendant Mena

or (2) when Almaza stomped on Plaintiff’s legs once he was on the ground. However, these are

not two separate encounters or contexts which Plaintiff Duran experiences. This is merely one

incident in time, resulting directly in one set of injuries to Plaintiff but inflicted by two actors:

Mena and Almaza. Therefore, this Court should assess whether Plaintiff suffered a legally

cognizable injury as a direct result of the entire incident in time. Cf. Williams v. Bramer, 180 F.3d

699, 704 (5th Cir.1999) (where Plaintiff was choked on two separate occasions by the same

Defendant officer, but because the contexts in which the two chokings occurred differed, the Court

assessed whether Plaintiff suffered a legally cognizable injury with respect to each individual

choking incident). By contextualizing the incident as a whole, the Court determines that Plaintiff’s

leg injuries resulted directly and only from the officers’ conduct on May 26, 2019 (ECF No.10;

ECF No. 22): the bear hug, overhead takedown to the ground, kneeing Plaintiff in the face, and

stomping on Plaintiff’s legs.

           c. Excessiveness of Force was Objectively Unreasonable

       Claims of excessive force involve a fact intensive inquiry. Newman v. Guedry, 703 F.3d

757, 761 (5th Cir. 2012). Under this third element, the Court must consider “whether the officers’

actions [we]re ‘objectively reasonable’ in light of the facts and circumstances confronting them,

without regard to their underlying intent or motivation.” Graham, 490 U.S. at 396. Among relevant

factors to consider are “the severity of the crime at issue, whether the suspect pose[d] an immediate

threat to the safety of the officers or others, and whether he [was] actively resisting arrest or

attempting to evade arrest by flight.” Graham, 490 U.S. at 396. Courts assess the reasonableness

of the officers’ use of force “from the perspective of a reasonable officer on the scene, rather than



                                                 9
        Case 3:19-cv-00335-PRM-MAT Document 56 Filed 02/11/21 Page 10 of 23




with the 20/20 vision of hindsight.” Graham, 490 U.S. at 396; Ratliff v. Aransas County, Texas,

948 F.3d 281, 287-88 (5th Cir. 2020).

           Significantly, the Fifth Circuit has held that a police officer uses excessive force when the

officer strikes, punches, or violently slams a suspect who is not resisting arrest. See Newman, 703

F.3d at 762–63 (finding excessive force where, construing the facts in light most favorable to

Plaintiff, he committed no crime, posed no threat to anyone's safety, and did not resist the officers

or fail to comply with a command before officers struck him with a baton); Bush v. Strain, 513

F.3d 492, 501-02 (5th Cir. 2008) (reasoning that a detective forcefully slamming suspect’s face

into a vehicle while she was restrained and subdued constitutes excessive force); see also Griggs

v. Brewer, 841 F.3d 308, 315–16 (5th Cir. 2016) (“punching or otherwise gratuitously harming a

restrained suspect constitutes excessive force,” although the Court found no excessive force

violation because arrestee actively resisted). At this juncture, the Court must also analyze each

officer’s actions separately. Darden, F.3d at 731.6

           On the night of his arrest, Duran contends that he was “sprinting back towards [his]

business associates to catch up them” when he was “approached aggressively from a distance by

two individuals that didn’t announce themselves at any moment.” (ECF No. 22, at 2). The two

unidentified individuals “both caught [his] attention by yelling at [him] ‘hey you[,] stop’ while

running towards [him,] and [he was] unable to make out who they [were] due to cars in the way.”

Id. Plaintiff asserts that “at the moment[, he] reacted from fear instinct at a fight or flight moment.”

Id. Plaintiff contends that “[t]his is when Officer Mena, #2263; and Officer Almaza, #2263 both

started chasing [Plaintiff] down for no reason.” (ECF No. 22, at 2). In his Amended Motion to

Dismiss, Defendant Mena argues that Plaintiff does not provide any facts “alleging what occurred


6
    The Court will address only the facts relevant to an assessment of Defendant Mena’s conduct in this section.


                                                           10
     Case 3:19-cv-00335-PRM-MAT Document 56 Filed 02/11/21 Page 11 of 23




prior to being tackled and pinned down,” without which the Court “cannot determine if the

Officers[’] actions were unreasonable.” (ECF No. 45, at 10).

        From the perspective of a reasonable police officer on the scene, a suspect who continues

to run after being ordered to stop can be inferred to be attempting to flee from arrest. A suspect

attempting to evade arrest by flight is a Graham factor that constitutes active resistance, and the

Court would have to consider Plaintiff’s resistance in its assessment of the objective reasonability

of Mena’s actions. Graham, 490 U.S. at 396. The severity of this context could heighten the

permissible degree of force officers may utilize or deem necessary. Bush v. Strain, 513 F.3d 492,

502 (5th Cir. 2008) (citing Graham v. Connor, 490 U.S. 386, 396 (1989)). As a result, Officer

Mena could have thought it necessary to use a heightened degree of force to subdue Plaintiff, who

they plausibly inferred to be resisting arrest or attempting to flee.

        However, in its analysis of the Graham factors, this Court must also consider “the severity

of the crime at issue, whether the suspect pose[d] an immediate threat to the safety of the officers

or others . . . .” Graham, 490 U.S. at 396. Liberally construing Plaintiff’s Complaint with all

reasonable inferences resolved in the light most favorable to Duran, the Court finds that Plaintiff

has pled a plausible claim for relief with respect to Mena’s alleged use of excessive force in

restraining the Plaintiff. When considering the severity of the crime at issue, Plaintiff contends he

“had forgot [his] helmet . . . and [was] sprint[ing] back towards [his] business associates” when he

was approached by Defendant Mena. (ECF No. 22, at 2). Plaintiff also contends that Mena “started

chasing [him] down for no reason.” Id. Construing the facts in Plaintiff’s favor, there is nothing to

suggest that the crime at issue was severe, nor is there indication that Plaintiff posed an immediate

threat to the safety of the officers and others just prior to his arrest.

        The proper analysis for whether the circumstances of the Plaintiff’s actions justified the



                                                   11
     Case 3:19-cv-00335-PRM-MAT Document 56 Filed 02/11/21 Page 12 of 23




reaction by Defendant Mena must be viewed for purposes of assessing the Defendant’s instant

motion and taking Plaintiff’s allegations to be true. Plaintiff also claims that he “was practically

close to blacking out from loss of breath when [Defendant Mena] then kneed [Plaintiff] in the face

dropping all his weight with excessive force.” (ECF No. 22, at 2). Plaintiff does not contend that

he was actively resisting when Mena attempted to restrain him in a “bear hug off the wall” or while

“throwing [Plaintiff] over head on the ground.” Id. Taking Plaintiff’s account to be true, and in

light of the Graham standard, Plaintiff’s assertion that Defendant Mena restrained him in a “bear

hug off the wall,” “[threw] him over head on the ground,” and “kneed [him] in the face” can

together be characterized as an objectively unreasonable use of excessive force in these

circumstances. (ECF No. 22, at 2).

       With all reasonable inferences resolved in a light most favorable to Plaintiff, the Court

finds that Plaintiff has sufficiently pled a plausible claim for relief. The Court finds that Mena’s

alleged use of excessive force in restraining the Plaintiff is sufficient to overcome Officer Mena’s

invocation of qualified immunity in his individual capacity. Accordingly, this Court recommends

that Mena’s Amended Motion to Dismiss Duran’s claim for excessive force be DENIED.

   2. Whether Plaintiff has stated a claim sufficient to overcome a defense of qualified immunity
      for deliberate indifference against Defendant based on denial of adequate medical
      treatment.

       Defendant Mena argues that his own actions “are insufficient to establish that Officer Mena

acted with deliberate indifference to the Plaintiff’s serious medical needs.” (ECF No. 45, at 10).

By this reasoning, Defendant Mena asserts that Plaintiff’s claim for denial of adequate medical

treatment falls short in overcoming Mena’s invocation of qualified immunity in his individual

capacity. Id.

       Since Defendant Mena has invoked qualified immunity, Duran “has the burden to


                                                12
      Case 3:19-cv-00335-PRM-MAT Document 56 Filed 02/11/21 Page 13 of 23




demonstrate (1) that the official violated a statutory or constitutional right, and (2) that the right

was clearly established at the time of the challenged conduct.” Ashcroft v. al-Kidd, 563 U.S. 731,

735 (2011). We address each prong in turn.

             a. Whether Defendant Violated a Constitutional Right

        Plaintiff Duran asserts that “[Mena and Almaza] tackled [him] to the ground . . . [and he

felt his] right fibula snap from the bone closer to the ankle.” (ECF No. 1-2, at 8). Plaintiff states

he was “in excruciating pain immediately where [he] then asked for medical attention which [Mena

and Almaza] denied to [him].” Id.

        Plaintiff Duran is a pretrial detainee.7 Pretrial detainees have a constitutional right not to

be denied attention to serious medical needs by deliberate indifference under the Due Process

Clause of the Fourteenth Amendment. Peña Arita v. United States, 470 F.Supp.3d 663, 701 (S.D.

Tex. 2020). “Broken bones and bleeding cuts are serious medical needs that require medical

attention within hours.” White v. Cooper, No. 08-CV-1321, 2009 WL 1230008, at *3 (W.D. La.

May 5, 2009).

        “To prove deliberate indifference, a pretrial detainee must show that the state official [1]

knew of and [2] disregarded an excessive risk to the inmate's health or safety.” Id. (citing Gibbs v.

Grimmette, 254 F.3d 545, 549 (5th Cir. 2001)). This “deliberate indifference” standard requires

more than negligence or oversight. Peña Arita v. United States, 470 F.Supp.3d 663, 701 (S.D. Tex.

2020). “[T]o defeat qualified immunity, the plaintiffs must establish that the officers . . . were

aware of a substantial and significant risk . . . but effectively disregarded it.” Id. (citing Jacobs v.


7
  Plaintiff Duran is a pretrial detainee. Pretrial detainees, as distinguished from convicted prisoners, are “those
individuals who have been charged with a crime but who have not yet been tried on the charge.” Bell v. Wolfish, 441
U.S. 520, 523 (1979). The constitutional rights of a pretrial detainee “flow from both the procedural and substantive
due process guarantees of the Fourteenth Amendment.” Hare v. City of Corinth, Miss., 74 F.3d 633, 639 (5th Cir.
1996).


                                                        13
     Case 3:19-cv-00335-PRM-MAT Document 56 Filed 02/11/21 Page 14 of 23




W. Feliciana Sheriff's Dep't, 228 F.3d 388, 395 (5th Cir. 2000)). A plaintiff “must show that the

officials ‘refused to treat him, ignored his complaints, intentionally treated him incorrectly, or

engaged in any similar conduct that would clearly evince a wanton disregard for any serious

medical needs.’” Mason v. Lafayette City-Par. Consol. Gov’t, 806 F.3d 268, 279 (5th Cir. 2015)

(citing Domino v. Tex. Dep't of Criminal Justice, 239 F.3d 752, 755 (5th Cir.2001)). “[T]he

plaintiff must show that an officer acted with subjective knowledge of a substantial risk of serious

medical harm, followed by a response of deliberate indifference.” Nerren v. Livingston Police

Dept., 86 F.3d 469, 473 (5th Cir. 1996); Hill v. Carroll County, Miss., F.3d 230, 238 (5th Cir.

2009).

         This same subjective deliberate indifference standard has been applied to pretrial detainees

under the Fourteenth Amendment, as well as convicted inmates under the Eighth

Amendment. See Hare v. City of Corinth, 74 F.3d 633, 648 (5th Cir. 1996); Nerren v. Livingston

Police Dept., 86 F.3d 469, 472 (5th Cir. 1996) (“[W]e make explicit that which was heretofore

either implicit or taken for granted in our case law: An arrestee's complaint for denial of substantive

due process and a pretrial detainee's complaint for denial of substantive due process are evaluated

under the same standards.”).

         “A delay in providing medical care does not rise to the level of a constitutional violation

unless the delay results in substantial harm.” Lacy v. Navarro Country Sherriff’s Office, No. 3–

08–CV–0450–BD, 2009 WL 1160356, at *1 (N.D. Tex. Apr. 28, 2009) (citing Mendoza v.

Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993)). “[A]n unexplained delay of hours in treating a serious

injury states a prima facie case of deliberate indifference.” Brown v. Hughes, 894 F.2d 1533, 1537

(11th Cir. 1990) (per curiam); see Estelle v. Gamble, 429 U.S. 97, 104 & n.11 (1976)

(citing Hughes v. Noble, 295 F.2d at 495 (5th Cir. 1961) (thirteen hour delay for broken and

                                                  14
     Case 3:19-cv-00335-PRM-MAT Document 56 Filed 02/11/21 Page 15 of 23




dislocated cervical vertebrae was sufficient to state a constitutional claim) and Fitzke v.

Shappell, 468    F.2d   1072    (6th   Cir.1972) (where     Plaintiff   suffered   a   twelve    hour

delay)); Aldridge, 753 F.2d 970, 972–73 (11th Cir. 1985) (two and a half hour delay in treatment

for a bleeding cut under the eye held actionable). But with a serious and painful injury like a broken

leg, “it may be that deliberately indifferent delay, no matter how brief, would render defendants

liable as if they had inflicted the pain themselves.” Brown v. Hughes, 894 F.2d 1533, 1538 (11th

Cir. 1990) (per curiam).

       In sum, “denying or delaying medical treatment is tantamount to ‘unnecessary and wanton

infliction of pain.’” Brown v. Hughes, 894 F.2d 1533, 1537 (11th Cir. 1990) (per curiam) (citing

Estelle v. Gamble, 429 U.S. 97, 104 (1976)). Ignoring an inmate's repeated requests for medical

treatment and complaints of excruciating pain also satisfies the deliberate indifference

standard. Easter v. Powell, 467 F.3d 459, 461-65 (5th Cir. 2006).

       Plaintiff Duran alleged that he sustained a serious injury because Defendant Mena and

Officer Almaza tackled him to the ground. (ECF No. 8). He specifies “the injury that occurred was

[his] right ‘fibula’ was broken by the ankle area and [his] left ‘fibula’ had just healed from an

accident which [Officers Mena and Almaza] refractured that night.” (ECF No. 22, at 1). Since they

are broken bones, these injuries constitute serious medical needs requiring treatment within hours.

Accordingly, while in custody, Plaintiff “asked for medical attention which [Officers Mena and

Almaza] denied to [him].” (ECF No. 1-2, at 8). By denying medical attention to Plaintiff when he

had broken bones, the Court finds that Officer Mena’s conduct demonstrated deliberate

indifference to Duran’s serious medical needs.

       In his Amended Motion, Defendant Mena argues that “the Plaintiff at no point identified

what injury he was complaining of to the Officers.” (ECF No. 45, at 11). By this assertion,



                                                 15
     Case 3:19-cv-00335-PRM-MAT Document 56 Filed 02/11/21 Page 16 of 23




Defendant Mena likely suggests that he could not have acted with deliberate indifference because

Mena did not know that Plaintiff Duran faced a substantial risk of serious harm, and that Mena

needed to take reasonable measures to abate such harm. With all reasonable inferences resolved in

a light most favorable to Duran, the Court finds that Mena was on the scene for the duration of the

incident and that Defendant contributed to the infliction of Plaintiff’s injury at least initially

through his conduct. Mena witnessed his colleague stomping on Plaintiff’s legs and causing his

bones to break. Based on these facts, as alleged by the Plaintiff, Defendant Mena either had

knowledge that Plaintiff suffered serious injuries or that Plaintiff faced a substantial risk of serious

harm. Taken as true, Plaintiff’s injuries should have compelled Defendant Mena to take reasonable

measures immediately to ensure Plaintiff received medical attention for his serious injuries.

        Plaintiff maintains that medical attention was denied to him by Defendants Mena and

Almaza, stating: “[Officers Mena and Almaza] then told me they didn't care [about my injuries]

and that I was of no importance to them.” (ECF No. 1-2, at 8). However, in his Amended Motion

to Dismiss, Defendant Mena argues that “the Plaintiff does not name the officer who made these

statements [denying medical treatment] to him.” (ECF No. 45, at 11). Because Plaintiff alleges

that both officers neglected to provide adequate medical care for his injury, but Plaintiff “doesn’t

specify what either officer said to him,” Defendant Mena argues that the “[C]ourt cannot determine

if the Officer’s actions unreasonable.” (ECF No. 45, at 11-12). Regardless of which officer actively

denied Plaintiff medical attention, an unexplained delay of hours in treating a serious injury states

a prima facie case of deliberate indifference. See Lacy v. Navarro Country Sherriff’s Office, No.

3–08–CV–0450–BD, 2009 WL 1160356, at *1 (N.D. Tex. Apr. 28, 2009). For a serious injury like

a broken leg, even the briefest of delays in providing medical attention could equate to deliberate

indifference. Brown v. Hughes, 894 F.2d 1533, 1538 (11th Cir. 1990). Plaintiff states that “it took



                                                  16
     Case 3:19-cv-00335-PRM-MAT Document 56 Filed 02/11/21 Page 17 of 23




roughly 5 hours later to receive medical attention only because someone in higher rank heard me

in pain and addressed [Defendant Mena and Officer Almaza] about it.” (ECF No. 1-2, at 8).

Therefore, the allegation that Defendant Mena’s failure to ensure that Plaintiff received immediate

medical attention during an unexplained five-hour delay in treating the injury constitutes deliberate

indifference. Finally, Plaintiff alleges that “while in custody [he] asked continously [sic] for help

on [his] injury for hours, and then [Mena and Almaza] replied they didn’t care about it, and where

[sic] not worried about [his] health.” (ECF No. 22, at 3). By this, the Court can infer that Defendant

Mena ignored repeated requests for medical treatment and complaints of pain for hours, which

also satisfies the deliberate indifference standard. Resolving the facts in a light most favorable to

the Plaintiff, the Court finds that Defendant Mena acted in deliberate indifference to Duran’s

medical needs, in violation of the Fourteenth Amendment constitutional right.

           b. Whether Defendant Violated Clearly Established Law

       For the second prong of the qualified immunity analysis, Plaintiff bears the burden of

identifying a particular right that was clearly established by law at the time of Defendant’s

violation of it. Peña Arita v. United States, 470 F.Supp.3d 663, 701 (S.D. Tex. 2020). “[W]e must

be able to point to controlling authority—or a robust consensus of persuasive authority—that

defines the contours of the right in question with a high degree of particularity.” Morgan v.

Swanson, 659 F.3d 359, 371–72 (5th Cir. 2011) (en banc) (internal quotation marks and citation

omitted). “The contours of the right must be sufficiently clear that a reasonable official would

understand that what he is doing violates that right.” Anderson v. Creighton, 483 U.S. 635, 640

(1987). “The central concern is whether the official has fair warning that his conduct violates a

constitutional right.” Cooper v. Brown, 844 .3d 517, 524 (5th Cir. 2016)).

       As the Court has noted above, it is clearly established that denying medical care to a



                                                 17
     Case 3:19-cv-00335-PRM-MAT Document 56 Filed 02/11/21 Page 18 of 23




prisoner with a serious medical need can constitute a Fourteenth Amendment violation if an officer

was “aware of a substantial and significant risk . . . but effectively disregarded it.” Peña Arita v.

United States, 470 F.Supp.3d 663, 701 (S.D. Tex. 2020) (citing Jacobs v. W. Feliciana Sheriff's

Dep't,    228   F.3d   388,   395    (5th   Cir.   2000)).   A delay in   providing   medical   care

that results in substantial harm also has the effect of a Fourteenth Amendment violation. Lacy v.

Navarro Country Sherriff’s Office, No. 3–08–CV–0450–BD, 2009 WL 1160356, at *1 (N.D. Tex.

Apr. 28, 2009). A plaintiff “must show that the officials ‘refused to treat him, ignored his

complaints, intentionally treated him incorrectly, or engaged in any similar conduct that would

clearly evince a wanton disregard for any serious medical needs.’” Mason v. Lafayette City-Par.

Consol. Gov't, 806 F.3d 268, 279 (5th Cir. 2015)

         The Court finds this precedent, comprised of cases previously cited that specifically

address (1) deliberate indifference from denied or delayed treatment under the Fourteenth

Amendment, but also the Eighth Amendment, which applies the same subjective standard, and (2)

that recognize broken bones as serious medical needs, constitutes a combination of precedential

authority and robust consensus. Viewing the facts in a light most favorable to the Plaintiff, the

Court finds that this precedent provides Defendant Mena fair warning such that he should have

known that denial or unjustified delay of medical treatment for a broken bone is unconstitutional.

         In sum, resolving all facts in a light most favorable to the Plaintiff, the Court finds that

Defendant Mena’s conduct would violate the second prong of the qualified immunity analysis that

the right was clearly established law. Therefore, Plaintiff has demonstrated that Defendant Mena

would not be entitled to qualified immunity for Plaintiff’s claim for denial of adequate medical

treatment. Accordingly, Court RECOMMENDS that Mena’s Amended Motion to Dismiss

Duran’s claim for lack of adequate medical care be DENIED.



                                                   18
     Case 3:19-cv-00335-PRM-MAT Document 56 Filed 02/11/21 Page 19 of 23




   3. Whether Plaintiff has stated a claim for violation of constitutional rights by alleging
      Defendant Officer Virgil Mena did not read Plaintiff his Miranda Rights.

       Plaintiff contends that Mena and Almaza “did not read him his Miranda rights.” (ECF No.

1, at 2; ECF No. 5-1, at 3). Assuming, arguendo, that Plaintiff Duran alleges that Defendant Mena

and Officer Almaza violated a constitutional right by failing to inform him of his Miranda rights

prior to his arrest, this claim is not actionable. The “remedy for a Miranda violation is the exclusion

from evidence of any compelled self-incrimination, not a section 1983 action.” Rollerson v. City

of Freeport, Tex., No. H-12-1790, 2013 WL 2189892, at *14 (S.D. Tex. May 16, 2013) (internal

citation omitted). “The reading of Miranda warnings is a procedural safeguard rather than a right

arising out of the fifth amendment.” Rollerson v. City of Freeport, Tex., No. H-12-1790, 2013 WL

2189892, at *14 (S.D. Tex. May 16, 2013); see also Warren v. City of Lincoln Neb., 864 F.2d

1436, 1442 (8th Cir.1989) (citing Miranda v. Arizona, 384 U.S. 436, 467 (1966)). “Violations of

the prophylactic Miranda procedures do not amount to violations of the Constitution itself and, as

such, fail to raise a cause of action under § 1983.” Foster v. Carroll Cty., 502 Fed.Appx. 356, 358

(5th Cir. 2012); see Rollerson v. City of Freeport, Tex., No. H-12-1790, 2013 WL 2189892, at *14

(S.D. Tex. May 16, 2013).

    “[A] constitutional violation occurs, and hence, a section 1983 claim exists, only where an

individual is compelled to be a witness against himself in a criminal case.” Guillot v. Castro, No.

17-6117, 2018 WL 3475294, at *3 (E.D. La. July 19, 2018) (citing Golla v. City of Bossier City,

687 F. Supp. 2d 645, 661 (W.D. La. 2009)). Here, even if the Defendant Mena and Officer Almaza

failed to read Plaintiff Duran his Miranda rights, Plaintiff has not been compelled to be a witness

against himself. As a result, Duran does not have an actionable claim under § 1983 against

Defendant Mena for failure to read his Miranda rights. Accordingly, this Court RECOMMENDS



                                                  19
     Case 3:19-cv-00335-PRM-MAT Document 56 Filed 02/11/21 Page 20 of 23




that Mena’s Amended Motion to Dismiss Duran’s claim regarding Defendant Mena’s failure to

provide Miranda warnings be GRANTED.

   4. Whether Plaintiff has stated a claim for violation of constitutional rights by alleging
      Defendants failed to identify themselves as police officers.

       Plaintiff also contends that Defendants Mena and Almaza failed to identify themselves as

police officers. (ECF No. 8, at 3; ECF No. 22, at 30). However, in his Amended Motion to Dismiss,

Defendant Mena argues that “the officers were dressed in their full uniform, wearing their badge

and name, when they approached the Plaintiff.” (ECF No. 45, at 13). In considering this claim, we

construe the Duran’s complaint in a light most favorable to the Plaintiff and take Duran’s

allegations as true. Oppenheimer v. Prudential Secs. Inc., 94 F.3d 189, 194 (5th Cir. 1996).

Moreover, we will construe a pro se Plaintiff’s complaint liberally and hold it to a less stringent

standard than those drafted by attorneys. See Windland v. Quarterman, 578 F.3d 314, 316 (5th Cir.

2009); Haines v. Kerner, 404 U.S. 519, 520 (1972). Construing Plaintiff’s allegations in his favor,

the Court finds that Duran’s claim argues that it was unreasonable for Mena and Almaza to fail to

identify themselves as police officers before or during the arrest. Again, since Officer Mena has

invoked qualified immunity, Plaintiff Duran “has the burden to demonstrate (1) that the official

violated a statutory or constitutional right, and (2) that the right was clearly established at the time

of the challenged conduct.” Delaughter v. Woodall, 909 F.3d 130, 137-38 (5th Cir. 2018) (quoting

Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)).

       The Supreme Court has held that the Fourth Amendment requires police officers to identify

themselves before carrying out an arrest in a private dwelling. Wilson v. Arkansas, 514 U.S. 927,

934 (1995); see Caitlin v. City of Wheaton, 574 F.3d 361, 369 (7th Cir. 2009). However, this Court

has found no Fifth Circuit case that has recognized a constitutional obligation that police announce




                                                  20
      Case 3:19-cv-00335-PRM-MAT Document 56 Filed 02/11/21 Page 21 of 23




their identity when they carry out an arrest in a public place.8

         As previously discussed, the second prong of the qualified immunity analysis requires “that

the right the official is alleged to have violated must have been ‘clearly established’ in a more

particularized . . . sense: the contours of the right must be sufficiently clear that a reasonable official

would understand that what he is doing violates that right.” Anderson v. Creighton, 483 U.S. 635,

640 (1987). “[I]n the light of pre-existing law[,] the unlawfulness must be apparent” to the

individual violating it. Id.

         The absence of authority in the Fifth Circuit as to whether police officers must identify

themselves when making an arrest in a public place does not meet the standard to be characterized

as clearly established law. The matter is not resolved given the absence of any controlling case

law. Plaintiff Duran contends that he was “sprinting back towards [his] business associates to catch

up them” when he was “approached aggressively from a distance by two individuals that didn’t

announce themselves at any moment.” (ECF No. 22, at 2). Plaintiff continues, alleging that “[the

two individuals] both caught [Duran’s] attention by yelling at [him] ‘hey you stop’ while running

towards [Duran,] and [Duran was] unable to make out who they [were] due to cars in the way.” Id.

Plaintiff asserts that “at the moment [he] reacted from fear instinct at a fight or flight moment. This

is when Officer Mena, #2263; and Officer Almaza [sic], #2263 both started chasing [Duran] down

for no reason.” (ECF No. 22, at 2). Since the Defendants Mena and Almaza did not identify

themselves as police officers, Plaintiff’s reaction to two mysterious strangers approaching him

“aggressively” may have been justified. Id. However, without a clearly established law,



8
  The Seventh Circuit has explored this issue. In Caitlin v. City of Wheaton, where an arrestee brought a § 1983 action
for false arrest and excessive force, the Court held that officers were entitled to qualified immunity despite their failure
to identify themselves as police officers during the later stages of arrest. See Caitlin v. City of Wheaton, 574 F.3d 361,
369 (7th Cir. 2009).


                                                            21
     Case 3:19-cv-00335-PRM-MAT Document 56 Filed 02/11/21 Page 22 of 23




Defendants Mena and Almaza would not have had fair notice that they had a constitutional

obligation to announce their identity prior to completing Plaintiff’s arrest. Since the second prong

of the qualified immunity analysis fails, Plaintiff has not demonstrated sufficient evidence to

overcome Defendant Mena’s defense of qualified immunity. Thus, Officers Mena would be

entitled to qualified immunity. Accordingly, this Court RECOMMENDS that Mena’s Amended

Motion to Dismiss Duran’s claim regarding Defendant Mena’s failure to identify himself as a

police officer be GRANTED.

                                        IV.   CONCLUSION

       For the foregoing reasons, the Court RECOMMENDS that Defendant’s Amended Motion

to Dismiss (ECF No. 45) be DENIED to the extent that it seeks dismissal of Duran’s claims of

excessive force and lack of adequate medical care. The Court RECOMMENDS that Defendant’s

Amended Motion be GRANTED to the extent that it seeks dismissal of claims for violation of

constitutional rights alleging Mena (1) did not read Plaintiff his Miranda Rights, and (2) did not

identify himself as a police officer.

       SIGNED and ENTERED this 11th day of February, 2021.




                                              ___________________________________
                                              MIGUEL A. TORRES
                                              UNITED STATES MAGISTRATE JUDGE



                                              NOTICE

FAILURE TO FILE WRITTEN OBJECTIONS TO THE PROPOSED FINDINGS,

CONCLUSIONS AND RECOMMENDATIONS CONTAINED IN THE FOREGOING

REPORT WITHIN FOURTEEN DAYS AFTER BEING SERVED WITH A COPY OF THIS

                                                22
   Case 3:19-cv-00335-PRM-MAT Document 56 Filed 02/11/21 Page 23 of 23




REPORT MAY BAR DE NOVO DETERMINATION BY THE DISTRICT JUDGE OF AN

ISSUE COVERED HEREIN AND SHALL BAR APPELLATE REVIEW, EXCEPT UPON

GROUNDS OF PLAIN ERROR, OF ANY UNOBJECTED-TO PROPOSED FACTUAL

FINDINGS AND LEGAL CONCLUSIONS AS MAY BE ACCEPTED OR ADOPTED BY

THE DISTRICT COURT.




                                   23
